Exhibit 99.1 News Release Contact Brian Beades 212.810.5596 invrel@blackrock.com Ralph Schlosstein To Leave BlackRock in Early 2008 Robert Kapito Named President; Assumes Oversight of Key Operating Units New York, Sept. 6, 2007 – BlackRock, Inc. (NYSE: BLK) today announced that Ralph L. Schlosstein, a co-founder of the firm, notified the Board of his intent to step down as President and a Director in order to pursue other entrepreneurial interests.BlackRock’s Board of Directors unanimously appointed Robert S. Kapito as President effective immediately.Mr. Schlosstein will remain with the firm as an advisor until early 2008, helping to ensure an effective transition. Mr. Kapito is currently a Director and Vice Chairman of BlackRock and Head of Portfolio Management.In his new role as President, he will be responsible for day-to-day oversight of key operating units, including the Account Management and Portfolio Management Groups, Real Estate and BlackRock Solutions.He will report to BlackRock Chairman and CEO Laurence D. Fink. “Ralph has been a tremendous partner, and his leadership and financial expertise have been key drivers of BlackRock’s success and global expansion,” stated Mr. Fink. “He has touched every component of our business, from creating early closed-end funds to building our insurance business, launching BlackRock Solutions and overseeing our alternatives business.Most recently, Ralph played a vitally important role as leader of the State Street Research and MLIM integrations.Ralph approached me earlier this year to consider the possibility of pursuing outside entrepreneurial interests at some point in the future.He and I have worked closely together over the past several months to develop a transition plan that ensures BlackRock will not miss a beat.I am profoundly grateful for his contributions, and hopeful that BlackRock will be able to play an important role in supporting Ralph’s future endeavors. “We are well positioned for this transition. Rob is an outstanding executive who has been instrumental in ensuring the cross-functional coordination, focus on investment results, and commitment to collaborative customer relationships that differentiate BlackRock.Importantly, he has also demonstrated an abiding commitment to the growth of our employees, the development of a unified team and the evolution of our vibrant corporate culture.I look forward to working with Rob and the many strong leaders throughout our firm as we continue building BlackRock’s franchise.” Mr. Schlosstein noted, “I have had the incredible opportunity to help build BlackRock from scratch to the global success it enjoys today, and I am grateful for the chance to have worked so closely with Larry Fink, the entire leadership team and our dedicated employees and clients.I am very excited about pursuing my longstanding entrepreneurial interests, knowing that BlackRock is in great hands and that it will move forward to even greater success.” Mr. Kapito (50) joined BlackRock at its inception in March 1988, and has served in several leadership positions including co-head of Fixed Income, head of Portfolio Management and Vice Chairman.Prior to joining BlackRock, Mr. Kapito served as Vice President of First Boston News Release Corporation’s Mortgage Products Group.He received his BS in Economics from the Wharton School, University of Pennsylvania, and an MBA from Harvard Business School. About BlackRock BlackRock is one of the world’s largest publicly traded investment management firms. As of June 30, 2007, assets under management were $1.230 trillion. The firm manages assets on behalf of institutions and individuals worldwide through a variety of equity, fixed income, cash management and alternative investment products. In addition, a growing number of institutional investors use
